Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 and 9-10 have been cancelled.
3.	Claims 5-8 are pending in this application and allowed in this office action.
4.	The Examiner acknowledges the receipt of foreign priority document filed with the parent application, 16/484153, on August 7, 2019.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: A fusion protein with a nuclear localization ability, comprising a macromolecular protein, one end of with is linked to an isolated transdermal peptide with a nuclear localization ability, having an amino acid sequence as shown in SEQ ID NO: 1 and being linked to a fluorescein, wherein the transdermal peptide enters the eukaryotic cell autonomously, is both novel and unobvious. 
The closest art to instant SEQ ID NO: 1 is Power reference (US 2005/0100979, filed with IDS). Power reference teaches a 21mer peptide sequence that is 100% same as instant SEQ ID NO: 1 (see SEQ ID NO: 2). Power reference does not teach that the 21mer peptide sequence has a nuclear localization ability. Power reference teaches that the oligopeptide of the 21mer sequence has the activity of detecting an increase in oxidative stress in a subject and elevated levels of non-selenium glutathione peroxidase (NSGP) enzyme in the brain (see paragraphs [0007]-[0015]). Power reference further teaches a 224mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 
The closest art to instant SEQ ID NO: 1 is Li reference (US 2014/0147430). Li reference teaches a 224mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 2, residues 199-219). Li reference teaches that the peroxiredoxin 6 (PRDX6) protein comprises a protein whose amino acid sequence is shown in SEQ ID NO: 2 or a fragment as shown in position 5 to 169 of SEQ ID NO: 2, or a fusion protein thereof formed with an expression tag (see paragraph [0038]). The residues of wherein instant SEQ ID NO: 1 is located (positions 199-219 of SEQ ID NO: 2 of Li reference) is outside the fragment position 5 to 169 of SEQ ID NO: 2 of Li reference. There is no teaching nor motivation to conjugate a fluorescein at either N- or C-terminal end of the 224mer or isolate the 21mer residues at positions 199-219 of SEQ ID NO: 2 of Li reference to arrive at instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-8, as set forth in the amendment filed on November 5, 2020, are allowed.

CONCLUSION
Claims 5-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654